Citation Nr: 1630139	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1969 to February 1973 and from October 1973 to January 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran served aboard the USS Brinkley Bass (DD-887) from November 1969 to April 1972.  

2.  The USS Brinkley Bass (DD-887) operated in inland waterways of the Republic of Vietnam in February 1970, and sent crew members ashore while anchored in Da Nang and Cam Ranh Bay in April and May 1970.  

3.  The Veteran has provided competent and credible testimony that he went ashore in April 1970 when the USS Brinkley was anchored in Cam Ranh Bay.

4.  There is a diagnosis of diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision discussed below, the Board finds that error regarding VA's duty to notify and assist the Veteran is moot or represents harmless error.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(d)(6)(iii).  Several diseases, including diabetes mellitus, type II, are presumed to be associated with herbicide exposure. 38 C.F.R. § 3.309(e).  

The Veteran contends that he was exposed to herbicides in Vietnam while serving on the USS Brinkley Bass (DD-887).  The Veteran's service personnel records indicated that he served aboard the USS Brinkley Bass from November 1969 to April 1972.  Multiple buddy statements of record from former crew members of the USS Brinkley Bass indicate that crew was sent ashore for work details and liberty leave while anchored at Da Nang and Cam Ranh Bay.  

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard 1) the ship traveled on inland waterways, 2) the ship docked to a pier or the shore of the Republic of Vietnam, or 3) the members of the crew went ashore.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier, or that crew members were sent ashore when the ship operate on close coastal waters.  See VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.2.f. 

VA Compensation Service has identified a number of Navy and Coast Guard ships which meet these requirements and are subject to the presumption of exposure to herbicides.  The most recent list of such ships, updated on June 15, 2016, shows that the USS Brinkley Bass operated on Vietnam's close coastal waters and sent crew ashore for work details and liberty leave while anchored at Da Nang, Cam Ranh Bay, and Vung Tau in April and May 1970.  The USS Brinkley Bass is also listed as a ship that traveled on inland waterways of the Republic of Vietnam when it conducted a fire support mission in the Rung Sat Special Zone in February 1970.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.

The Board finds that based on the ship list, the Veteran is presumed exposed to Agent Orange.  First, the ship list shows that the USS Brinkley Bass operated on the inland waterways of the Republic of Vietnam in February 1970, while the Veteran was stationed aboard the ship.  Also, as corroborated by numerous buddy statements by former crew members of the USS Brinkley Bass, and asserted by the Veteran during the course of the claim and appeal period, the USS Brinkley Bass sent members of the crew ashore when the ship was docked off the coast of the Republic of Vietnam.  Accordingly, exposure to Agent Orange is presumed.  

Additionally, the record indicates that there is a diagnosis of diabetes mellitus, type II.  VA treatment records document a past medical history for diabetes.  Also, the Veteran submitted private treatment records in February 2009 that document the diagnosis of noninsulin-dependent diabetes mellitus in December 2006.  

As noted earlier, the Veteran is presumed to have been exposed to herbicides during his service during the Vietnam era.  He also has diabetes mellitus, type II, which is presumed associated with herbicide exposure.  Thus, service connection is warranted for diabetes mellitus, type II.  


ORDER

Service connection for diabetes mellitus, type II, is granted.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


